Opinion by
Judge MacPhail,
This ease comes to us on appeal from a decision and order of the Court of Common Pleas of Delaware County denying and dismissing Southwest Delaware *345County Municipal Authority’s (Southwest) Motion for Summary Judgment and sustaining Middletown Township, Delaware County Sewer Authority’s (Middle-town) Motion for Summary Judgment.
Both parties have stipulated to the relevant facts in this case. As a result of a contract entered into between the parties on January 10, 1968, Southwest agreed to accept and treat sewage from Middletown in exchange for payment. This contract also provided that Middletown would make payments to Southwest for certain capital expenditures. At issue in this case is what proportion of total costs Middletown must pay under Section 7 of the contract for expansion of the Chester Creek Interceptor. Middletown does not dispute the fact that it must make a proportionate payment ; the dispute centers upon how its proportionate share is determined under the contract. Under Middletown’s interpretation of the contract, its percentage of total costs is 18.5%. Under Southwest’s interpretation, Middletown’s share would be 43.88%.
The lower court determined that the contract was unambiguous in its wording and held that Middle-town’s interpretation corresponded with this plain meaning. The Court therefore granted summary judgment to Middletown. Southwest has appealed this determination.
After carefully reviewing the briefs and record in this matter, we find ourselves in total agreement with the lower court’s resolution of this case. Therefore, we shall affirm on the basis of the able opinion of Senior Judge W. IIensel Brown, Southwest Delaware County Municipal Authority v. Middletown Township Sewer Authority, Pa. D. & C. 3rd (1980).
Order
And Now, this 29th day of April, 1982, the order of the Court of Common Pleas of Delaware County, *346No. 77-17581, dated October 24, 1980, is hereby affirmed.
This decision was reached prior to the resignation of Judge Mencer.